Appeal from a judgment of the Erie County Court (Kenneth F. Case, J.), rendered July 10, 2013. The judgment convicted defendant, upon his plea of guilty, of attempted criminal sexual act in the first degree and attempted rape in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted criminal sexual act in the first degree (Penal Law §§ 110.00, 130.50 [1]) and attempted rape in the first degree (§§ 110.00, 130.35 [1]). Contrary to defendant’s contention, the record establishes that he knowingly, voluntarily and intelligently waived the right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]), and that valid waiver encompasses his challenge to the severity of the sentence (see generally People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]).
Present — Smith, J.P., Carni, Lindley, Valentino and Whalen, JJ.